     Case 4:18-cr-00115 Document 144 Filed on 08/16/19 in TXSD Page 1 of 1
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                       UNITED STATES DISTRICT COURT                            August 16, 2019
                        SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                            HOUSTON DIVISION



UNITED STATES OF AMERICA                    §
                                            §
versus                                      §         Criminal No. 4:18−cr−00115
                                            §
Rodolfo Rudy Delgado                        §

                       ORDER RESETTING SENTENCING


The sentencing of Rodolfo Rudy Delgado is reset:

1.          The presentence investigation report is to be disclosed by August 28, 2019.

2.          Counsel will file objections or a statement of no objections by September 11,
            2019.

3.          The final presentence investigation report and addendum will be filed by
            September 18, 2019.

4.          The sentencing hearing is reset to September 25, 2019 at 01:30 PM.


Signed on August 16, 2019, at Houston, TX
.




(Copy: U.S. Probation Officer Marissa E. Gutierrez)
